DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 17, 2021.  Claims 1 – 5, and 7 – 9 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s (IDS) submitted on April 23, 2021 has been considered by the examiner.

Response to Arguments

Applicant’s response arguments, with regards to claims 1 – 5, and 7 – 9, filed on May 17, 2021 are moot in view of the new grounds of rejection under the combination of Yoshiyuki, Tatsuhiko, Schulman, and Hamaki, which are necessitated by Applicant’s amendments.

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, and 7 - 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JPH-10285099-A to YOSHIYUKI et al. (herein after “Yoshiyuki”) in view of Foreign Patent No. JP-2015191254-A to TATSUHIKO (herein .

As to Claim 1, (Currently Amended) 
Yoshiyuki is considered to disclose a system for collecting flight information relating to a drone (see Figs. 1 - 2, ¶0002, ¶0004 - ¶0005, and ¶0007), the system comprising: 
a wireless communication device mounted on the drone.  (See Figs. 1 - 2, ¶0002, ¶0005, ¶0007, and ¶0010 - ¶0013.  In particular, see Fig. 2 below.  See ¶0007, "the unmanned aerial vehicle 3 is equipped with an imaging camera 4 that images the ground surface. The image data Dv obtained from the image pickup camera 4 is transmitted to the relay satellite 2 from a transmitter / receiver."  See ¶0010, "the unmanned aerial vehicle 3, the transponder 12 receives the control command data Dc transmitted from the antenna 10 via the antenna 11, while the unmanned aerial vehicle status Ds indicating the flight state of the unmanned aerial vehicle 3 input from a control unit (not shown) and The image data Dv input from the image pickup camera 4."  See ¶0013, "the image data Dv output from the image pickup camera 4 (see FIG. 1) and the unmanned aerial vehicle status Ds representing the flight state of the unmanned aerial vehicle 3 output from the control unit (not shown) are determined by the transponder 12 via the antenna 13. Will be sent.”) 

    PNG
    media_image1.png
    389
    511
    media_image1.png
    Greyscale


However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest a relay flying at a first altitude between an altitude the drone is capable of flying at and an altitude of a communication satellite; and 
a ground station performing satellite communications with the communication satellite, wherein the wireless communication device transmits information relating to the drone, 
the relay includes a receiver receiving information relating to the drone transmitted from the wireless communication device, and 
a satellite communication device sending the information relating to the drone received by the receiver to the ground station by satellite communications using the communication satellite, and 
the ground station collects information relating to the drone from the relay by satellite communications,
the wireless communication device is a separate device from the drone and used while attached to the drone, and
the wireless communication device comprises a processor, a power supply, a wireless communication module, and a sensor for acquiring the information relating to the drone that are independent of the drone.  

Therefore, Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, and Shulman’s uav control system for managing uav flight restricted regions, are introduced to combine with Yoshiyuki’s uav based satellite relay communication system to cure the gaps that Yoshiyuki has in disclosing the claimed invention.
Shulman’s uav control system for managing uav flight restricted regions presents an arrangement wherein a plurality of distinct flight restricted levels may be released based upon authentication for an operator of a uav.
Shulman further teaches the wireless communication device is a separate device from the drone and used while attached to the drone (see Figs. 1, 6, and ¶0116.  In particular, see Fig. 6.  

    PNG
    media_image2.png
    680
    960
    media_image2.png
    Greyscale

See ¶0116, ““The mobile terminal may be coupled to a UAV, e.g., controller of a UAV. In some instances, the mobile terminal may be a handheld device such as a smart phone or a remote controller. In some instances, the mobile terminal may be coupled to a handheld device such as a smart phone or a remote controller.”  Examiner interprets that the Applicant’s claimed wireless communication device fundamentally comprises wherein, the drone utilizes a smart phone / cellphone as the controller or integrates the cellphone within the control system of the drone), and the wireless communication device comprises a processor, a power supply, a wireless communication module, and a sensor for acquiring the information relating to the drone that are independent of the drone.  (See Figs. 1, 6, ¶0129, ¶0132, ¶0156, and ¶0218 – ¶0219.  In particular, see Fig. 6.  See ¶0129, “The user may receive data from the UAV. Data acquired using one or more sensors of the UAV may be provided to the user, optionally via the remote controller. The user may be an owner of the UAV. The user may be a registered owner of the UAV. “  Examiner interprets that the smart phone / cellphone as remote controller has its own processor, power supply, wireless communication module, and a sensor for acquiring information relating to the drone that are independent of the drone.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Yoshiyuki’s uav based satellite relay communication 

Tatsuhiko’s work presents a uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station.   The system further comprises wherein a control device side communication unit 121 that is communicable with a control device 110 (ground station) transmitting an operation command signal commanding an operation to an unmanned aircraft; a slave aircraft side communication unit 122 that is communicable with other unmanned aircraft 130; a second communication unit; a master aircraft location detection unit 123 that detects a location of a self-aircraft; a slave aircraft location detection unit 124 that detects a relative location of the other unmanned aircraft 130 relative to the self-aircraft; and a control unit that, when receiving the operation command signal to the other unmanned aircraft from the control device 110 via the control device side communication unit 121, generates a flight control signal controlling a flight of the other unmanned aircraft 130 on the basis of the received operation command signal, the location of the self-aircraft, the relative location of the other unmanned aircraft 130 relative to the self-aircraft, and transmits the generated flight 
Essentially, Tatsuhiko’s system of data exchange occurs where master unit 220 serves as a satellite, and informs the unmanned aerial vehicle 230.  Then communicates with the ground station 210.  (See Figs. 1 – 3, in particular, Fig. 3 below.)

    PNG
    media_image3.png
    235
    343
    media_image3.png
    Greyscale


Tatsuhiko further teaches a relay flying at a first altitude between an altitude the drone is capable of flying at and an altitude of a communication satellite (see Figs. 3 - 10, and ¶0015 - ¶0038.  In particular, see ¶0022, “the flight of the master unit 220 is controlled so that the flight altitude is higher than the flight altitude of the slave unit 230.”  See ¶0032, "the slave unit 230... receives the flight control signal from the master unit 220 via the master unit side communication unit 233, the control unit 235 flies the slave unit 230 according to the received flight control signal.... the control unit 235 causes the environment information acquisition unit 234 to acquire the environment information, transmits the acquired environment information to the master unit 220... the master unit 220, when the control unit 226 receives the environmental information from the slave unit 230 via the slave unit side communication unit 222, the control unit 226 transmits the received environmental information to the control device 210 via the control device side communication unit 221."  Emphasis added.  Tatsuhiko does not exclude satellites to be uavs.  Tatsuhiko teaches where master uav 220 can be a equivalent to a satellite, and the plurality of uav slave machines 230 can serve as either a singular uav between the master uav 220 as satellite, and another slave machine 230 (a drone) serving as a relay communications platform.  Tatsuhiko clearly indicates that the master uav 220 – satellite - can fly at an altitude higher altitude than the altitude of slave machines 230 – drones.)
Additionally, Tatsuhiko uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station teaches a ground station performing satellite communications with the communication satellite (see Figs. 3 - 10, and ¶0015 - ¶0038.  In particular, see ¶0032, "the master unit 220, when the control unit 226 receives the environmental information from the slave unit 230 via the slave unit side communication unit 222, the control unit 226 transmits the received environmental information to the control device 210 via the control device side communication unit 221."  Emphasis added), wherein the wireless communication device transmits information relating to the drone (see Figs. 3 - 10, and ¶0015 - ¶0038.  In particular, see ¶0032, "the slave unit 230... receives the flight control signal from the master unit 220 via the master unit side communication unit 233, the control unit 235 flies the slave unit 230 according to the received flight control signal.... transmits the acquired environment information to the master unit 220... the master unit 220, when the control unit 226 receives the environmental information from the slave unit 230 via the slave unit side communication unit 222, the control unit 226 transmits the received environmental information to the control device 210 via the control device side communication unit 221."  Emphasis added), and the relay includes a receiver receiving information relating to the drone transmitted from the wireless communication device (see Figs. 3 - 10, ¶0015, and  ¶0223 - ¶0229.  In particular,  ¶0015.  See ¶0223, "the slave unit 230, when the control unit 235 receives the flight control signal from the master unit 220 via the master unit side communication unit 233, the control unit 235 flies the slave unit 230 according to the flight control signal… the control unit 235 causes the environment information acquisition unit 234 to acquire the environment information according to the instruction of the master unit 220."  See ¶0225, "when the control unit 226 receives an operation command signal for the slave unit 230 indicating that it follows the master unit 220 from the control device 210 via the control device side communication unit 221”), and a satellite communication device sending the information relating to the drone received by the receiver to the ground station by satellite communications using the communication satellite (see Figs. 3 - 10, ¶0015 - ¶0016, and  ¶0223 - ¶0229.  In particular,  ¶0016, "the control device 210 receives the position information of the master unit 220 and the slave unit 230, the environmental information of the slave unit 230 in the flight area acquired by the slave unit 230, and the like from the master unit 220”), and the ground station collects information relating to the drone from the relay by satellite 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Yoshiyuki’s uav based satellite relay communication system with the uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station, as taught by Tatsuhiko.  Doing so, incorporates the use of slave uavs that can serve as relay communication platforms which can be deployed over a variety of targeted geographic zones, thereby expanding and enhancing communication data transfer over regions of interest in communication with satellites and ground stations.
 
As to Claim 2, (Original) 
Modified Yoshihiko substantially discloses the system for collecting flight information according to claim 1.
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest wherein the relay is an unmanned aerial vehicle.  
On the other hand, Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station teaches wherein the relay is an unmanned aerial vehicle.  (See Figs. 3 - 10, and ¶0015 - ¶0038.  In particular, see ¶0022, “the flight of the master unit 220 is controlled so that the flight altitude is higher than the flight altitude of the slave unit 230.”  See ¶0032, "the slave unit 230... receives the flight control signal from the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Yoshiyuki’s uav based satellite relay communication system with the uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station, as taught by Tatsuhiko.  Doing so, incorporates the use of slave uavs that can serve as relay communication platforms which can be deployed over a variety of targeted geographic zones, thereby expanding and enhancing communication data transfer over regions of interest in communication with satellites and ground stations.

As to Claim 3, (Previously Presented) 
Modified Yoshihiko substantially discloses the system for collecting flight information according to claim 1.
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest, wherein the relay flies in circles in a predetermined area.  
Conversely, Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station teaches wherein the relay flies in circles in a predetermined area.  (See Figs. 3 - 12, ¶0029, "the control unit 226 determines the flight path of each slave unit 230 so that each slave unit 230 flies along a circle having a predetermined radius around the master unit 220.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Yoshiyuki’s uav based satellite relay communication system with flight maneuvering and control within the uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station, as taught by Tatsuhiko.  Doing so, incorporates the use of slave uavs that can serve as relay communication platforms which can be deployed over a variety of targeted geographic zones, thereby expanding and enhancing communication data transfer over regions of interest in communication with satellites and ground stations.

As to Claim 7, (Previously Presented) 
Modified Yoshiyuki substantially discloses the system for collecting flight information according to claim 1.
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest, wherein the information relating to the drone transmitted from the wireless communication device at least includes information relating to a position and an altitude of the drone, and time information.  
Conversely, Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station teaches wherein the information relating to the drone transmitted from the wireless communication device at least includes information relating to a position and an altitude of the drone, and time information.  (See Figs. 1 - 2, ¶0012 - 0013, ¶0022, ¶0027, and ¶0037.  In particular, see ¶0022, "when the control unit 226 receives the operation command signal for the slave unit 230 via the control device side communication unit 221, the control unit 226 instructs... the detection of the position of 230… he flight of the master unit 220 is controlled so that the flight altitude is higher than the flight altitude of the slave unit 230."  Tatsuhiko teaches position and altitude determination of uav - slave unit 230. See ¶0027, Tatsuhiko teaches time determination of uav - slave unit 230.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Yoshiyuki’s uav based satellite relay communication system with the uav based relay communication system having a 

As to Claim 8, (Previously Presented)
Modified Yoshiyuki substantially discloses the system for collecting flight information according to claim 1.
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest, wherein the wireless communication device includes a GPS unit for measuring the position and the altitude of the drone.  
On the contrary, Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station teaches wherein the wireless communication device includes a GPS unit for measuring the position and the altitude of the drone.  (See Figs. 3 - 12, ¶0012 - ¶0013, ¶0019, ¶0035, ¶0041.  In particular, see ¶0041, "the slave unit 0 can receive the GPS signal, the slave unit detects the position of the own unit based on the GPS signal and reports it to the master unit, and when the GPS signal cannot be received., The master unit detects the position of the slave unit relative to the master unit.")


As to Claim 9, (Previously Presented)
Modified Yoshiyuki substantially discloses the system for collecting flight information according to claim 1.
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest, wherein the wireless communication device includes a memory accumulating information relating to the drone.  
On the other hand, Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, exchanging communication data with a ground station teaches wherein the wireless communication device includes a memory accumulating information relating to the drone.  (See Figs. 3 - 12, ¶0012 -  ¶0013, ¶0019, ¶0022, ¶0035, ¶0041 - ¶0042.  In particular, see ¶0022.  Drone (slave unit 230) captures a picture relating to its environment.  See  ¶0041 - ¶0042. Tatsuhiko teaches a control unit 235 that includes a memory which accumulates information 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Yoshiyuki’s uav based satellite relay communication system with the drone environment information acquisition unit, as taught by Tatsuhiko.  Doing so, facilitates increased efficiencies in using slave uavs that can serve as relay communication platforms which can be deployed over a variety of targeted geographic zones, thereby expanding and enhancing communication data transfer over regions of interest in communication with satellites and ground stations.

Claims 4 – 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JPH-10285099-A to YOSHIYUKI et al. (herein after “Yoshiyuki”) in view of Foreign Patent No. JP-2015191254-A to TATSUHIKO (herein after “Tatsuhiko"), in view of U.S. Patent Application Publication No. 2019/0114925 A1 to SCHULMAN et al. (herein after “Schulman"), and further in view of Foreign Patent No. JP- 2005082018-A to HAMAKI et al. (herein after “Hamaki").

As to Claim 4, (Currently Amended) 
Modified Yoshihiko substantially discloses the system for collecting flight information according to claim 1.  
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest, wherein the relay includes a solar panel generating energy for flight and communications.  
 Tatsuhiko’s uav based relay communication system having a master – slave relationship over a plurality of uavs, and Shulman’s uav control system for managing uav flight restricted regions, to cure the gaps that Yoshiyuki has in disclosing the claimed invention.
Hamaki’s work presents an aircraft flight system, an aircraft equipped with the flight system, and a communication and observation system using such an aircraft. In particular, the flight system of the aircraft of the present invention is unmanned and long-term flight; wherein it provides  a function of relaying communication between land, sea, and air. The observation system is intended for component observation of the upper atmosphere and space, ground (sea) observation, and monitoring from the sky.

Hamaki’s high altitude, long term aircraft flight control system further teaches wherein the relay includes a solar panel generating energy for flight and communications.  (See Figs. 1 – 2, 9, ¶0003 - ¶0005, ¶0018.  In particular, see ¶0003, “the stratospheric platform, which allows airships or aircraft to stay in the stratosphere, does not have the above-mentioned communication drawbacks because the flight altitude is about 20 km, and high-resolution observation is possible. Therefore, it is a communication relay station or observation in the sky.”  Emphasis added.  See ¶0005, "especially in unmanned aerial vehicles that use solar cells as an energy source, the sum of the amount of energy spent for flight and the amount of energy used for 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Yoshiyuki’s uav based satellite relay communication system with the solar panels fitted to the communication relay aircraft, as taught by Hamaki’s high altitude, long term aircraft flight control system.  Motivation for combining the above elements can include, but are not limited to: 1) enabling longer term high altitude flight for stratospheric platforms, thereby minimizing the need for refueling, and 2) facilitating longer range mission deployments in which fewer slave uavs serving as stratospheric relay communication platforms, may be required, as the need for refueling is substantially decreased to the use of renewable solar energy cells, thereby expanding and enhancing communication data transfer over vast geographic regions of interest in communication with satellites and ground stations.

As to Claim 5, (Currently Amended) 
Modified Yoshihiko substantially discloses the system for collecting flight information according to claim 1.  
However, Yoshiyuki’s unmanned aerial vehicle (uav) based satellite relay communication system does not teach, or suggest, wherein the first altitude is at least 20 km high and not more than 25 km high. 
Hamaki’s high altitude, long term aircraft flight control system further teaches wherein the relay includes a solar panel generating energy for flight and communications.  (See Figs. 1 – 2, 9, ¶0002 - ¶0006.  In particular, see ¶0002.  See the stratospheric platform, which allows airships or aircraft to stay in the stratosphere, does not have the above-mentioned communication drawbacks because the flight altitude is about 20 km, and high-resolution observation is possible. Therefore, it is a communication relay station or observation in the sky.”  Emphasis added.  Hamaki teaches that his stratospheric communication relation station travels within an airspace above 20 km, but below 36 km; and is thus not a satellite.  There is nothing to preclude Hamaki’s airspace to have a ceiling of 25 km.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Yoshiyuki’s uav based satellite relay communication system with high altitude, long term aircraft flight control system, as taught by Hamaki.  Doing so, incorporates the use of slave uavs that can serve as relay communication platforms which can be deployed over a variety of targeted geographic zones, thereby expanding and enhancing communication data transfer over regions of interest in communication with satellites and ground stations.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./				/RUSSELL FREJD/
Examiner, Art Unit 3661					Primary Examiner, Art Unit 3661